DETAILED ACTION
In response to the Preliminary Amendments filed on April 12, 2021 and October 20, 2021, claims 1, 3, 4, 7, 8, 11-13, 15-17, 19, 21, 23, 27, 28, 30, 31, and 33 are amended; claims 2, 5, 6, 9, 10, 14, 18, 20, 22, 24-26, 29, and 32 are cancelled; and claim 34 is newly added. Currently, claims 1, 3, 4, 7, 8, 11-13, 15-17, 19, 21, 23, 27, 28, 30, 31, 33, and 34 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate two different structures in Fig. 2 and Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The preliminary amendment to the specification filed on April 12, 2021 has been accepted.

Claim Objections
Claims 4, 13, 16, 17, 19, 28, and 33 are objected to because of the following informalities: 
Claim 4: the recitation of “interior of the cap” should be recited as --an interior of the cap-- since this is the first recitation of the structure.
Claims 13, 16, 17, and 19: the recitations of “the environment condition” should be recited as --the at least one environment condition-- to avoid any confusion.
Further for claim 16: the recitation of “the thermal insulation” should be recited as --the thermal insulation material-- to avoid any confusion.
Claim 28: the recitation of “there- between” should be recited as --therebetween-- to avoid any confusion.
Claim 33: the recitation of “the thermal insulation comprises INSULON and wherein phase-change material is arranged intermediate the INSULON material and the DDSD” should be recited as --the thermal insulation material comprises INSULON and wherein the phase-change material is arranged intermediate the INSULON material and the DDSD -- to avoid any confusion.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “an environment control mechanism” in line 4 of claim 1 and claim 34, since “mechanism” is a generic placeholder with the functional language of “environment control”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a thermoelectric element (TEC) or a refrigerant-based heat pump or a heating and/or cooling element” (instant [0020], [0041]) or “a micro-heat-pump/refrigerator configuration, such as a magnetic configuration utilizing the Joule-Thomson expansion functionality or a mechanical configuration using a cooling gas, such as Freon, for example. Further active elements may include a thermoelectric cooling/heating element, a thermoelectric cooling element (TEC) or a thermoelectric heat pump used for cooling and/or heating by utilizing the Peltier effect, such as by controlling the flow of current/voltage to chamber 106. Additional methods for removing/adding heat from/to the chamber 106 may be used, including, for example, micro-fans and/or heat sink elements” (instant [0099]-[0100]); “TEC or any other active temperature controlling elements” (instant [0193])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 7, 8, 11-13, 15-17, 19, 21, 23, 27, 28, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “and a phase change material and at least one heat dissipater” on line 8 is confusing because the recitations of “and” in line 8 makes it unclear what is required by the “any two or more of: a power…dissipator” on lines 5-8. Does the additional “and” requiring that one of the phase change material and the at least one heat dissipater being required to be one of the “two or more” required in line 5? Since it is unclear which structures are required, it is unclear what the scope of the claim is required to be.
Moreover, the recitation of “a drug” in line 10 is confusing because line 3 already requires a drug. Therefore, it is unclear if the recitation is requiring another second drug or referring to the same drug of line 3. However, as best understood for the for the purpose of continuous examination, the recitation is interpreted as referring to the same drug as line 3. Accordingly, it is suggested that the recitation in line 10 be amended to recite --the drug-- to clarify the confusion. If applicant intends to require two different drugs, appropriate clarification and citation of support is required to avoid confusion and issues of new matter.
Regarding claim 4, the term “at least a substantial portion” in the claim is a relative term which renders the claim indefinite. The term “at least a substantial portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the instant disclosure discloses caps enclosing varying portion lengths of the device, such as instant Fig. 1A and instant Fig. 5 so it is unclear what the claim is requiring.
Regarding claim 15, the recitation of “a predetermined range” is confusing because claim 1 already requires a predetermined range (line 11). Therefore, it is unclear if the recitation is requiring another different predetermined range or referring to the same predetermined range. However, as best understood for the for the purpose of continuous examination, the recitation is interpreted as referring to the same predetermined range of claim 1. Accordingly, it is suggested that the recitation be amended to recite --the predetermined range-- to clarify the confusion. If applicant intends to require two predetermined ranges, appropriate clarification and citation of support is required to avoid confusion and issues of new matter.
Regarding claim 17, the recitations of “a first range” and “a second range” are confusing because it is unclear how these ranges relate to the predetermined range of claim 1. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to a first and a second range of the predetermined range. Accordingly, it is suggested that the recitations be recited as --a first range of the predetermined range-- and --a second range of the predetermined range--, respectively, to clarify the confusion. If applicant intends to require that the first and second ranges to be different from the predetermined range, appropriate clarification and citation of support is required to avoid confusion and issues of new matter.
Regarding claim 23, the recitation of further comprising “further comprising a phase-change material configured” is confusing because claim 1 line 8 already requires a “phase change material.” Therefore, it is unclear whether the claim is requiring another phase-change material different from the phase change material of claim 1. However, as best understood for the for the purpose of continuous examination, the recitation is interpreted as referring to the same phase change material required in claim 1. Moreover, since the claim recites “further comprising”, claim 23 is interpreted as requiring that ECS comprises the phase change material being configured as recited in claim 23 and two or more of the other structures on the list in lines 6-8 of claim 1. However, appropriate clarification is required.
Moreover, the recitation of “a drug” is also confusing because claim 1 already requires a drug (possibly two drugs). Therefore, it is unclear if the recitation is requiring another different drug or referring to the same drug (or one of the two drugs). However, as best understood for the for the purpose of continuous examination, the recitation is interpreted as referring to the same drug recited in claim 1, see above for interpretation details. Accordingly, it is suggested that the recitation be amended to recite --the drug-- to clarify the confusion. If applicant intends to require two or three different drugs, appropriate clarification and citation of support is required to avoid confusion and issues of new matter.
Regarding claim 27, the recitation of “the phase- change material is arranged relative to the ECS” is confusing because the phase change material is required to be part of the ECS in claim 1. Therefore, it is unclear how the phase change material is arranged relative to the sleeve when it is a component of the sleeve. Appropriate clarification is required.
Moreover, the recitation of “a heat dissipater” is confusing because it is unclear whether the recitation is referring to the at least one heat dissipater on line 8 of claim 1 or another different heat dissipater. However, as best understood for the for the purpose of continuous examination, the recitation is interpreted as referring to the same at least one heat dissipater of claim 1. Accordingly, it is suggested that the recitation be amended to recite --the at least one heat dissipater-- to clarify the confusion. If applicant intends to require another different heat dissipater, appropriate clarification and citation of support is required to avoid confusion and issues of new matter.
Moreover, claims 27 and 33 both contain the trademark/trade name INSULON.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of thermal insulating material (as described in instant [0117]) and, accordingly, the identification/description is indefinite.
Claims 1, 3, 4, 7, 8, 11-13, 15-17, 19, 21, 23, 27, 28, and 30 are also rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 11-13, 15-17, 19, 21, 23, 28, 30, 31, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wengreen (US Pub. No. 2015/0151893 A1).
Claim 1. Wengreen discloses an apparatus comprising: 
a handheld, portable environmental control sleeve (ECS) (48, 40, 44) (Fig. 5) configured for controlling at least one environmental condition of a drug contained within a drug delivery or storage device (DDSD) (50) ([0099]-[0100]), the ECS including 
an environmental control mechanism (ECM) (92) ([0110] and [0115]; i.e., since liquid such as water affecting temperature [0110] and heater or refrigerator [0115] are similar to that disclosed by instant disclosure), 
thermal insulation material (i.e., foam), and 
any two or more of: a power source (90), a processor (86), at least one electrical contact (i.e., coupling to battery 90), at least one indicator (62a,b, 24), at least one switch, at least one environmental condition sensor (68, 88, 64a,b), a wireless transceiver (70), and a phase change material ([0103]) and at least one heat dissipater (84) (Fig. 5), 
wherein upon the ECS receiving at least a portion of the DDSD, the at least one environmental condition of a drug contained within the DDSD is controlled by the ECM to be within a predetermined range ([0112]).
Claim 3. Wengreen discloses the apparatus of claim 1, wherein the ECS encapsulates the DDSD or partially encloses a portion of the DDSD (Fig. 5).  
Claim 4. Wengreen discloses the apparatus of claim 1, the shape further comprising a cap (18), wherein interior of the cap is configured to enclose at least a substantial portion of a drug reservoir of the DDSD (Fig. 5; i.e., since lid 18 is illustrated to have sized relative to injectable substance 50 such that the interior of lid 18 is capable of enclosing a substantial portion of injectable substance 50).  
Claim 7. Wengreen discloses the apparatus of claim 1, wherein the ECS is configured for controlling at least two predetermined ranges of the environmental condition ([0151], [0152]).  
Claim 8. Wengreen discloses the apparatus of claim 7, wherein the ECS is configured to switch from controlling a first predetermined range to the second predetermined range ([0152]-[0153]).  
Claim 11. Wengreen discloses the apparatus of claim 1, further comprising at least one temperature sensor (64a, 64b) configured to sense a temperature inside the ECS and/or at least one temperature sensor (88) configured to sense a temperature external to the ECS ([0125]).  
Claim 12. Wengreen discloses the apparatus of claim 1, wherein the ECM comprises at least one of a thermoelectric element (TEC), a refrigerant-based heat pump, a heating element and a cooling element ([0115]).
Claim 13. Wengreen discloses the apparatus of claim 12, wherein the environmental condition is temperature, the ECS further includes the power source and a temperature sensor configured to sense the temperature of the interior of the ECS, and the flow of power from the power source to the ECM is determined based upon a temperature of the interior of the ECS sensed by the temperature sensor (Fig. 5; [0115]).  
Claim 15. Wengreen discloses the apparatus [[ECS]] of claim 1, wherein the ECM is configured to control the at least one environmental condition of the drug contained in the DDSD upon the environmental condition being at least one of above and below a predetermined range ([0121]).  
Claim 16. Wengreen discloses the apparatus of claim 15, wherein the environmental condition comprises temperature, and wherein the ECM is configured to perform at least one of: cooling the drug when the temperature inside the ECS is above the predetermined range to a temperature within the predetermined range, and heating the drug when the temperature inside the ECS is below the predetermined range to a temperature within the predetermined range ([0115], [0121]-[0123]; i.e., heating or cooling until reaches the predetermined thresholds).  
Claim 17. Wengreen discloses the apparatus of claim 1, wherein the ECS is configured to control the at least one environmental condition according to at least one of: a storage state configured to retain the drug contained in the DDSD at the environmental condition within a first range ([0153]; i.e., temperature range of second environment when of lid is not opened for accessing injectable substance 50 in thermal bank), and a use state configured to retain the drug contained in the DDSD at the environmental condition within a second range ([0153]; i.e., temperature range of first or third environment for removal or opening of lid to accessing injectable substance 50 in thermal bank).  
Claim 19. Wengreen discloses the apparatus of claim 17, wherein after first use of the DDSD, the environmental condition of the drug is maintained at the use state ([0153]; i.e., since the storage system is returned to the temperature range of first or third environment for removal or opening of lid to accessing injectable substance 50 in thermal bank).  
Claim 21. Wengreen discloses the apparatus of claim 1, wherein the ECS further includes at least one of a port (58) and the wireless transceiver for communicating with at least a first device ([0120]) (Fig. 5).  
Claim 23. Wengreen discloses the apparatus of claim 1, further comprising a phase-change material configured to at least aid in control of the at least one environmental condition of a drug contained in the DDSD ([0103]).  
Claim 28. Wengreen discloses the apparatus of claim 1. wherein: the ECM is configured with a first side (i.e., side in contact with thermal bank 40) in thermal contact with the interior of the ECS and a second side (i.e., side toward fill channel 58) in thermal contact with the heat dissipater; the ECM being placed within any one of the following: an aperture (58) formed within the thermal insulation material, or a thermal conducting area formed within the thermal insulation material, the thermal insulation material formed of walls with an evacuated gap there- between, and the walls of the thermal insulation material are adjoined at an area of the thermal insulation material to form the thermal conducting area (Fig. 5; [0110]).
Claim 30. Wengreen discloses an apparatus comprising: 
a handheld, portable environmental control sleeve (ECS) (48,40, 44) configured for housing at least a substantial portion of a drug delivery or storage device (DDSD) (50), and the ECS comprising a thermal insulation material ([0099]; i.e., foam) and is configured to control at least one environmental condition of a drug stored in the DDSD (i.e., temperature of DDSD).  
Claim 31. Wengreen discloses the apparatus of claim 31, further comprising a phase- change material configured to at least aid in the heating or cooling of a drug contained in the DDSD ([0103]).
Claim 34. Wengreen discloses a method comprising controlling at least one environmental condition of a drug contained within a drug delivery or storage device (DDSD) (50) via an environmental control mechanism (ECM) ([0099]; i.e., controlling temperature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US Pub. No. 2015/0151893 A1) in view of Egoyants (US Pub. No. 2014/0216485 A1).
Claim 27. Wengreen discloses the apparatus of claim 1 wherein the phase-change material is arranged relative to the ECS according to at least one of: intermediate the INSULON® material and/or the DDSD, and in proximity to a heat dissipater ([0103]), but does not disclose that the thermal insulation comprises INSULON constructed material. However, Egoyants discloses that it is known in the art to use INSULON as thermal insulation material for providing substantially thick insulating material ([(0099]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the thermal insulation barrier material taught by Wengreen to specifically be INSULON as taught by Egoyants since INSULON is a known effective insulating material ([0099]) and because such modification would be considered a simple substitution of one known element (foam insulation of Wengreen) for another (INSULON of Egoyants) to obtain predictable results (providing thermal insulation).
Claim 33. Wengreen discloses the apparatus of claim 31, wherein phase-change material is arranged intermediate the thermal insulation material and the DDSD ([0103]), but does not explicitly disclose that the thermal insulation comprises INSULON. However, Egoyants discloses that it is known in the art to use INSULON as thermal insulation material for providing substantially thick insulating material ([(0099]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the thermal insulation barrier material taught by Wengreen to specifically be INSULON as taught by Egoyants since INSULON is a known effective insulating material ([0099]) and because such modification would be considered a simple substitution of one known element (foam insulation of Wengreen) for another (INSULON of Egoyants) to obtain predictable results (providing thermal insulation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 7, 8, 11, 12, 13, 15-17, 19, 21, 23, 27, 28, 30, 31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,973,996 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims requires an apparatus with a handheld portable environment control sleeve (ECS) comprising an environmental control mechanism, a thermal insulation material, a phase change material and at least a power source; the ECS being configured to receive a portion of the drug delivery or storage device. It is clear that all of the features of the instant claims are found in the patented claims. Differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hynes (US Pub. No. 2006/0271014 A1), Olsen (US Pub. No. 2012/0312031 A1), Ilio (US Pub. No. 2011/0218502 A1), Wengreen (US Pub. No. 2014/0343493 A1), and McStravick (US Pub. No. 2009/0049845 A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783